DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 filed on 9/18/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2022, 2/4/2021 and 9/18/2020 were filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,19 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 19 recite “the other contacting device”. There is insufficient antecedent basis for his recitation. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Dyna Air (WO 2011/004596 Al), cited by the applicant in an IDS.
Dyna Air  (abstract, Fig.) discloses an apparatus comprising a contacting device comprising a packing [14], an injector configured to inject a liquid flow into the contacting device [15] , a circulator configured to circulate the storage atmosphere in the contacting device [17], wherein the contacting device is configured such that the atmosphere is brought into contact with the liquid flow by circulation in the packing. The limitation “for treating an atmosphere of a storage space for vegetable products, said storage space having a volume greater than 200m3” is considered an intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-20 are rejected under 35 USC 103 as unpatentable over Dyna Air in view of Sardo (US 20160030615 A1) and further in view of Dube et al. (CN 102596365 A)  and Kidd (GB397848), all cited by the applicant in an IDS.
Regarding claim 2, Dyna Air discloses a tank that contains the liquid from the contacting device. Sardo however discloses a device (see Fig.) (10, 110) for evaporating a liquid, including: a reservoir (14) containing the liquid; an organ for absorbing the liquid (16); and an organ for producing a gas flow (18), which is directed towards the absorption organ (16); characterized in that the absorption organ (16) comprises a plurality of absorbent strips (24) suited to retain the liquid.  The contacting device comprising absorbent strips in Sardo is functionally equivalent to the filling or packing in Dyna Air. It would have been obvious to one of ordinary skill in the art to modify  the apparatus in Dyna Air to include a reservoir as in Sardo  to enable treating the atmosphere in the space with liquids other than a hygroscopic liquid for water removal, with a reasonable expectation of success.  Sardo discloses a liquid comprising at least one volatile biocidal or safener product as claimed ([0015]-[0017]) with control of concentration of volatile material.
Regarding claim 3, 9,10,12, 14-18, Sardo discloses computer control as claimed [0089]-[0097]. Regarding the provision of a concentration sensor,  this is considered an obvious modification to enable efficient process control, for one of ordinary skill in the art. Dube for example, discloses applying concentration sensors, temperature sensors, humidity sensors  in fluid flow control [0066] .
Regarding claim 4, Sardo discloses an alternative embodiment wherein the liquid is water [0022] which is expected to achieve the claimed function.
Regarding claim 5 and 20, Kidd discloses treatment with a liquid comprising an additive to remove carbon dioxide or other components from the atmosphere, wherein the treatment occurs in an external device. Regarding claims 6-8, selecting a suitable additive for the purpose is within the technical ability of one of ordinary skill in the art.
Regarding claim 13, Dyna Air discloses regenerating the liquid after treatment of the atmosphere for recycling. It would have been obvious to one of ordinary skill in the art to include a regenerating system in modified Dyna Air with a reasonable expectation of success.
Regarding claim 11, providing a sequential assembly to treat the atmosphere with another volatile biocidal or  safener product is considered an obvious modification of modified Dyna Air, to enable treatment with a different biocidal agent, for example, in addition to the first applied biocidal agent.
  Claims 1-20 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793